Mr. Presiding Justice McSurely delivered the opinion of the court. 3. Appeal and error, § 1303*-^-to7¡,ero presumed that evidence disclosed by photograph not, incorporated in bill of exceptions was sufficient to satisfy jury. Where a photograph was introduced in evidence and considered by the jury hut was not incorporated in the bill of exceptions, the evidence is assumed to have been sufficient to satisfy the jury as to the matters shown thereby. 4. Trial, § 54*—when denial of motion to withdraw juror and continue case because of alleged improper conduct of juror is not error. Where a juror was accused of improper conduct but denied same under oath unequivocally and the court, after considering affidavits by the parties- concerned, denied a motion to withdraw a juror and continue the case, held that there was no error in such denial.